FORM 6-K/A SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2012 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Corporate Taxpayer’s Registry (CNPJ/MF) number 47.508.411/0001-56 Company Number at the Commercial Registry (NIRE) 35.300.089.901 São Paulo, April 11, 2012. MANAGEMENT PROPOSALS FOR THE ANNUAL AND SPECIAL SHAREHOLDERS MEETING ON APRIL 27, 2012 Content At Annual Shareholders Meeting: Proposal for Designation of Retained Earnings for the fiscal year Capital Budgeting Comments of the Administrators about the Company’s Financial Situation Fiscal Council Nomination Items 12.6 to 12.10 of Reference Form, CVM Instruction 480/2009 Proposal of Management, Fiscal Council and Advisory Board Global Remuneration Annex to the Proposal of Management, Fiscal Council and Advisory Board Global Remuneration At Special Shareholders Meeting: Investment Plan for the Fiscal Year of 2012 Management Proposal – Adjustment of Appraisal Report Management Proposal – Ratification of the Acquisition of Control of Sendas Distribuidora S.A. (Art. 256 of Law 6.404/76) Annex I to the Management Proposal – Ratification of the Acquisition of Control of Sendas Distribuidora S.A. (Art. 256 of Law 6.404/76) Annex II to the Management Proposal – Ratification of the Acquisition of Control of Sendas Distribuidora S.A. (Art. 256 of Law 6.404/76) Management Proposal – Capitalization of Reserves Annex 14 of CVM Instruction 481/2009 – Capitalization of Reserves Annex to Annex 14 of CVM Instruction 481/2009 – Capitalization of Reserves Management Proposal – Capitalization of the Goodwill Special Reserve Portion Annex 14 of CVM Instruction 481/2009 – Capitalization of the Goodwill Special Reserve Portion Annex I to Annex 14 of CVM Instruction 481/2009 – Capitalization of the Goodwill Special Reserve Portion Annex II to Annex 14 of CVM Instruction 481/2009 – Capitalization of the Goodwill Special Reserve Portion Management Proposal – Amendment to the Company’s Bylaws Annex to the Management Proposal – Amendment to the Company’s Bylaws AT ANNUAL SHAREHOLDERS MEETING: Proposal for Designation of Retained Earnings for the fiscal year (Article 9 of CVM Instruction n. 481, of December 7, 2009 (“CVM Instruction 481/2009”)) To the Shareholders: The Management of COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO hereby proposes to the Annual and Special Shareholders meeting of 2012, according to Annex 9-1-II of CVM Instruction 481/2009 the following: 1. Net income for the fiscal year The Company’s Net Income on December 31, 2011 totals R$718,218,236.65. From this amount, R$365,910,911.83 will be designated for Legal Reserve. 2. Overall amount and the value per share of the dividends, including advanced dividends and interest on the Company capital already declared Advanced Dividends Proposal for Distribution of Dividends TOTAL Total Gross Amount Amount per Common Share Amount per Preferred Share 3. Percentage of net income distributed for the exercise Management proposes the distribution of twenty-five percent (25%) of the Company’s net income, provided for in Article 35 of the Company Bylaws. 4. Overall amount and the amount per share of the dividends distributed based on income from previous fiscal years There is no proposal for distribution of dividends based on income from previous years. 5. Inform, upon deduction of advanced dividends and interest on the Company capital already declared: a. The gross amount of the dividend and interests on the Company capital, separately, per share of each type and class The amount of the proposed dividends is R$0.372950601 per common share and R$ 0.410245661 per preferred share, upon deduction of the amount of the advanced dividends already distributed. There was no declaration of interests on the Company capital. b. Terms and deadline for payment of dividends and interest on the Company capital As permitted by the Bylaws, the Management proposes that the dividends proposed for the Annual Shareholders’ Meeting shall be paid within up to sixty (60) days after its approval at the Meeting. c. Possible adjustment and interests on the dividends and interests on the Company capital The dividends shall be paid within the above mentioned deadline, without any monetary adjustment between the date of its declaration and the date of its actual payment. d. Date of declaration of payment of the dividends and interests on the Company capital considered for identification of the shareholders entitled to be paid Advanced Distribution re. 1 st quarter Advanced Distribution re. 2 st quarter Advanced Distribution re. 3 rd quarter Proposal for Distribution of Dividends Share Base for the Distribution May 19, 2011 August 1, 2011 November 14, 2011 April 27, 2012 Date of Beginning of Negotiations Ex-Rights May 20, 2011 August 2, 2010 November 16, 2011 April 30, 2012 6. Declaration of dividends or interests on the Company capital based on income calculated on six-month balance sheets or balance sheets for shorter periods There is no declaration of dividends or interests on the Company capital based on income calculated on six-month balance sheets or balance sheets for shorter periods. 7. Comparative table indicating the following amounts per share of each type and class: Net earnings for the fiscal year Total dividend total distributed Dividend related to Preferred Shares Dividend related to Preferred Shares Class B - - Dividend related to Common Shares 8. Designation of income for the legal reserve a. Identify the amount designed for the legal reserve Pursuant to Law6,404/76, the management proposes the designation of R$ 35,910,911.83 to legal reserve. b. Provide details as concerns the calculation of the legal reserve Earnings before Taxes/Interest in the Company capital Taxes/ Interest in the Company capital Net Income Legal Reserve (5% of the Net Income) 9. If the Company has preferred shares entitled to fixed or minimum dividends a. Describe the calculation of the fixed or minimum dividends The owners of the Company preferred shares have priority on the payment of an annual minimum dividend in the amount of R$ 0.08 per one (1) share, non-cumulative. In addition, to each preferred share, a dividend ten percent (10%) higher than that granted to each common share is granted, in accordance with Article 17, Paragraph 1, of Law 6,404/76, as amended by Law 10,303/01, including, for purposes of this calculation, in the sum of the total dividend paid to the preferred shares, the amount paid as minimum annual dividend. b. Inform whether the income for the fiscal year is sufficient for full payment of the fixed or minimum dividends Yes, it is sufficient. c. Inform whether an unpaid part is cumulative There is no unpaid part of fixed or minimum dividends. d. Identify the overall amount of the fixed or minimum dividends to be paid to each class of preferred shares Preferred Shares Overall amount of the dividend paid in advance to the holders of preferred shares R$ 43,207,002.26 Overall amount of the dividend to be paid to the holders of preferred shares R$ 65,773,113.18 Overall amount of the dividend paid to the holders of preferred shares R$ 108,980,115.44 e. Identify the fixed or minimum dividends to be paid per preferred share of each class Preferred Shares Amount of the dividend paid in advance to each class of preferred share R$ 0.269494393 Overall amount of the dividend to be paid to each class of preferred share R$ 0.410245661 Overall amount of the dividend paid to each class of preferred share R$ 0.679740054 With respect to the mandatory dividend a. Describe the calculation stipulated by the Bylaws In accordance with Article 35, Paragraph 1 of the Company Bylaws, the shareholders shall have the right to receive, in each fiscal year, as dividends, a mandatory percentage of twenty-five percent (25%) on the net income for the fiscal year, with the following adjustments: (a) the deduction of the amounts designed for, in the fiscal year, legal reserve and contingencies reserve; and (b) the addition of the amounts resulting from reversion, in the fiscal year, of contingencies reserve previously composed. The payment of dividend stipulated under the abovementioned terms may be limited to the amount of net income for the fiscal year in which it was realized under the law, provided that the difference be registered as reserve of income to be realized. The earnings registered under the reserve of income to be realized, whenever realized and if they are not absorbed by losses incurred in subsequent fiscal years, shall be added to the first dividend declared following realization. b. Inform whether it is being fully paid The mandatory dividend is being fully paid. c. Inform the amount occasionally retained There is no retention of mandatory dividend as a result of the financial situation of the Company. Retained mandatory dividend as a result of the financial situation of the Company There is no retention of mandatory dividend as a result of the financial situation of the Company. Designation of income for contingencies reserve There is no designation of income for the contingencies reserve. Designation of income for the reserve of income to be realized There is no designation of income for the reserve of income to be realized. Designation of income for reserves stipulated by the Bylaws a Describe the Articles contained in the Bylaws providing for the reserve The reserve for expansion is provided for by Article 35, Paragraph 2 of the Company Bylaws, to wit: “Article 35 – () Paragraph 2 – The Reserve for Expansion is created and has the purpose of ensuring funds to finance additional applications of fixed and working capital and shall be formed with up to one hundred percent (100%) of the remaining net income after the designations stipulated by letters "a" [legal reserve], "b" [contingencies reserve], and "c" [dividend] of item IV, in that the total amount of such reserve may not exceed the amount of the Company’s Capital Stock.” b. Identify the amount designated for the reserve The Management proposes the retained earnings designated for the reserve for expansion in the amount of R$460,557,444.25. c. Describe the calculation The amount designated for the Reserve for Expansion is equivalent to 90% of the Adjusted Net Income for the fiscal year ended on December 31, 2011. The Adjusted Income is calculated as follows: Net Income for the Fiscal Year R$ 718,218,236.65 Legal Reserve (5%) R$ (35,910,911.83) Tax Base for Dividends R$ 682,307,324.82 Dividends (25%) R$ (170,576,831.20) Adjusted Net Income R$ 511,730,493.61 Reserve for Expansion (90%) R$ 460,557,444.25 Retained earnings provided for by capital budgeting a. Identify the amount of retained earnings Management proposes that earnings be retained in the amount of R$511,730,493.61, in that R$460,557,444.25 for the reserve for expansion (under Article 35, Paragraph 2 of the Company Bylaws) and R$51,173,049.36 based on capital budgeting under Article 196, Paragraph 2 of Law 6,404/76. b. Provide a copy of the capital budgeting See next document. Designation of the income for the tax incentives reserve There is no designation of income for any tax incentives reserves. São Paulo, February 16, 2012 BOARD OF EXECUTIVE OFFICERS Capital Budgeting To the Shareholders: In accordance with Article 196 of Law 6,404/76, the Management of COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO does hereby: 1. Inform the designation of the Retained Earnings for 2010 (Reserve for Expansion and Capital Budgeting) as approved at the 2011 Annual and Special Shareholders’ Meeting, as follows: (i) The Company’s Investment Plan for 2011 amounted to R$ 1,410,000,000.00. However, the investment made by the Company totaled R$ 1,582,723,505.47, that is R$ 245,778,959.24 for the opening of new stores and purchase of land, R$ 660,803,408.08 for refurbishment of stores and R$ 676,141,138.15 for infrastructure (IT, Logistics and others). (ii) The Reserve for Expansion and the Budgeting Capital approved at the 2011 Annual and Special Shareholders’ Meeting were used to support those investments. The difference was borne both with funds from the very Company, resulting from the Company’s operational activity, and with funds raised from third parties. (iii) The Management will propose to the shareholders at the 2012 Annual and Special Shareholders’ Meeting the capital increase in the amount correspondent to the Reserve for Expansion and the Budgeting Capital, without emission of new shares by the Company. This proposal detailing the capital increase will be submitted to the Fiscal Council, to the Board o Directors and to the Annual and Special Shareholders Meeting. 2. Propose that retention of R$ 511,730,493.61 from the earnings of 2011 in order to borne the Investment Plan of 2012, to be approved by the Board of Directors e and by the shareholders, in that 460,557,444.25 to the Reserve for Expansion (Article 35 – Paragraph 2 of the Company Bylaws) and R$ 51,173,049.36 to the Capital Budgeting (Article 196 of Law 6,404/76); This is our proposal. São Paulo, February 16, 2012. BOARD OF EXECUTIVE OFFICERS Comments of the Administrators about the Company’s Financial Situation Item 10 of Reference Form, CVM Instruction n. 480, of December 7, 2009 (“CVMInstruction 480/2009”) Section 10.1 (a) general financial and equity conditions The Group’s operating and financial information, presented herein, includes the effects of the partnership between Globex Utilidades S.A. and Nova Casas Bahia (currently referred to as “Via Varejo,” as approved at the Extraordinary Shareholders Meeting held on January 15, 2011), which took place in December 2009, and their financial statements were consolidated as of November 2010. Therefore, the consolidation of results related to all months only occurred in 2011. We believe that the Company presents the financial and equity conditions required for the execution of its plans for capital expansion and investment, while also meeting all liquidity requirements and complying with short and long-term obligations. Even so, these conditions are subject to certain events beyond our control, such as the stability and behavior of the Brazilian economy. Our understanding of the Company’s financial and equity conditions is based on the following economic and financial fundamentals, considering our consolidated financial statements for the fiscal year ended December 31, 2011: · gross revenue of R$52.681 billion and net sales of R$46.594 billion, up 45.8% and 45.2%, respectively, compared with the same period in 2010; · gross profit of R$12.662 billion, with a gross margin of 27.2%; · total operating expenses accounted for 20.6% of net sales, totaling R$9.620 billion in absolute terms; · EBITDA of R$3.042 billion, with an EBITDA margin of 6.5%; · net financial result of R$1.333 billion, accounting for 2.9% of net sales; · net debt of R$3.768 billion; · net income of R$718 million, with a net margin of 1.5%; and · shareholders' equity of R$10.094 billion, up 6.2% over the shareholders’ equity of R$9.501 billion recorded in 2010. Therefore, our Net Debt/Shareholders’ Equity ratio stood at 37.3%. (b) capital structure and eventual redemption of shares We understand that our current capital structure, mainly measured by the Net Debt/EBITDA ratio of 1.24 times, shows a leverage level compatible with the Company's policies, which project a Financial Net Debt/ EBITDA ratio of around 1x. See below: Consolidated (R$ million) Short Term Debt Loans and Financing - short term Debentures - short term Long Term Debt Loans and Financing- long term Debentures - long term Total Gross Debt Cash and Marketable Securities 4,970 4,419 Net Debt Net Debt / EBITDA 0.45x 0.45x Payment book - short term Payment book - long term Net Debt with payment book Net Debt / EBITDA 1.24x 1.49x (1) EBITDA for the last 12 months (2) For debt calculation purposes, the amount of R$2.420 in 2011, referring to Receivables Fund (FIDC), was not considered. There is no assumption of share redemption. (c) ability to pay financial commitments On December 31, 2011, EBITDA was R$3.042 billion, while net financial result was a negative R$1.333 billion. Therefore, EBITDA reported an interest coverage ratio of 2.3 times in relation to our financial expenses in the fiscal year ended December 31, 2011. The aforementioned results evidence that our cash flow, as well as available funds our ability to pay is appropriate in order to deal with our short and long-term financial commitments. (d) sources of financing for working capital and investments in non-current assets utilized by the Company The Company may raise funds through: (A) financial agreements that represent: (i) Brazilian reais-denominated loans with obligation to payment principal and DI (interbank deposit)-pegged interest rates; (ii) foreign currency-denominated loans, which are immediately and fully “swapped,” with Brazilian reais-denominated payment obligations with DI-pegged interest rates, through swap operations; and (iii) loans with the Brazilian Development Bank (“ BNDES ”), partially denominated in reais and partially pegged to a foreign currency basket (also “swapped” with payment obligations denominated in reais with DI-pegged interest rates), plus annual interest rates; and (B) funding on capital markets, through the issue of debentures or securitization operations. In 2011, we had no difficulties in obtaining loans or refinancing our current debt. For more information on agreements signed by the Company and the BNDES, see “Relevant Loan and Financing Agreements,” item "f,” below. (e) sources of financing for working capital and investments in non-current assets that the Company plans to utilize to cover liquidity deficiencies For more information on our funding sources for working capital and investments in non-current assets we plan to utilize to cover any liquidity deficiencies, see item ”d,” above. (f) debt levels and debt characteristics Relevant loans and financing agreements Debt breakdown (including Loans and Financing, Debentures and payment vouchers – consumer finance – CDCI). In R$ thousand Consolidated Debentures (i) Debentures Swap contracts (c), (g) 68 Funding fees Local currency BNDES (e) IBM (Note 24) Working capital (c) Consume finance – CDCI (c) PAFIDC (Note 11) - Financial leasing (Note 24) Swap contracts (c), (g) Funding fees Anticipation of receivables - Other Foreign currency Working capital (c) Swap contracts (c), (g) Funding fees Total current Debentures Funding fees Local currency BNDES (e) IBM (Note 24) Working capital (c) Consume finance – CDCI (c) FIDCs (Note 11) Financial leasing (Note 24) Swap contracts (c), (g) Funding fees Foreign currency Working capital (c) Swap contracts (c), (g) Funding fees Total noncurrent Total Working capital, swap and consumer finance with intervening parties In R$ thousand Consolidated Debt Rate Local currency Itaú Unibanco - 14 Banco do Brasil 11.8% per year Banco do Brasil 98.5% CDI - Bradesco 12.6% per year Alfa CDI + 1.5% per year - HSBC 10.3% per year - Santander 104% CDI Safra 10.4% per year Current Noncurrent Foreign currency Itaú BBA USD + 3.2% per year Banco do Brasil USD + 3.9% per year and 2.3% per year Bradesco USD + 2.7% and 3.9% per year - Santander USD + 2.1% per year ABN AMRO YEN + 4.9% per year HSBC USD + 2.4% per year - Current Noncurrent Swap contracts Itaú Unibanco CDI 105.0% - Itaú BBA CDI 102.8% Banco do Brasil CDI 103.2% Bradesco CDI 103.9% - Santander CDI 110.7% ABN AMRO CDI 104.3% 68 HSBC CDI 99.0% - Current Noncurrent Swap For operations in foreign currency, the Company uses swap operations to swap liabilities denominated in U.S. dollars and Yen and fixed interest rates with Real pegged to CDI floating interest rates. The CDI annual benchmark rate at December 31, 2011 was 11.60%. BNDES The line of credit from BNDES is indexed by TJLP (long-term interest rates), plus spread, resulting in the final interest rate. Financing is paid in monthly installments after a grace period, as mentioned below. The Company cannot offer any asset as collateral for loans to other parties without the prior authorization of BNDES and it must comply with certain financial ratios, calculated based on the consolidated balance sheet, as follows: (i) maintenance of a capitalization ratio (shareholders' equity/total assets) equal to or in excess of 0.30 (on December 31, 2011, the Company stood at 0.30) and (ii) EBITDA/Net Debt ratio of equal to or in excess of 0.35 (on December 31, 2011, the Company stood at 0.81). The Company controls and monitors these indexes. In R$ thousand Consolidated Annual financial charges Number of monthly installments Maturity TJLP + 9.2% 46 Nov/12 TJLP + 8.7% 46 Nov/12 TJLP + 9.6% 60 Dec/16 TJLP + 4.5% 60 Dec/16 - TJLP + 4.5% 24 Jan/11 - TJLP + 4.5% 11 Nov/11 - TJLP + 2.3% 11 Nov/11 - TJLP + 2.8% 48 Nov/11 - TJLP + 2.3% 48 Jun/13 TJLP + 2.3% 48 May/12 TJLP + 2.8% 48 May/12 - TJLP + 1.9% 30 Jun/14 - 7% per year 24 Oct/12 - TJLP + 1.9% + 1% 30 Jun/14 - TJLP + 3.5% + 1% 30 Jun/14 22 Current Noncurrent Debentures In R$ thousand Parent Company and Consolidated Type Outstanding debentures Annual financial charges Unit price 6 th Issue – 1 st Series No preference CDI + 0.5% 6 th Issue – 2 nd
